TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00151-CV



                                  Russell J. Verney, Appellant

                                                v.

    Carole Keeton Strayhorn, as Comptroller of Public Accounts of the State of Texas;
        Greg Abbott, Individually and as Attorney General of the State of Texas;
              and Reagan E. Greer, Individually and as Executive Director
                      of the Texas Lottery Commission, Appellees


    FROM THE DISTRICT COURT OF 126TH COUNTY, TRAVIS JUDICIAL DISTRICT
          NO. GN404078, HONORABLE YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Pursuant to the parties’ request, we abated this appeal on May 12, 2005, pending

resolution of the appeal in cause number 03-05-00064-CV. We stated that the instant appeal would

be reinstated upon the resolution of 03-05-00064-CV. That appeal has now been resolved. See

Verney v. Abbott, No. 03-05-00064-CV, 2006 Tex. App. LEXIS 6727 (Tex. App.—Austin July 28,

2006, no pet.) (“Verney I”). Thus, the instant appeal has been reinstated.

               We now dismiss this appeal because the disposition in Verney I—that the trial court

lacked subject matter jurisdiction—has rendered this appeal moot.
                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed as moot

Filed: September 14, 2006




                                              2